Ross, J.:
This case involves the right to a strip of land embracing one acre and a fraction. The plaintiff claims it as a part of his tract, and the defendant as a part of his. Both plaintiff and defendant deraign title from M. G. Vallejo, who was the grantee from the Mexican Government of the Petaluma Bancho, situated in Sonoma County. The tract claimed by the plaintiff was, on the 20th of August, 1856, conveyed by Vallejo to one Munday, who entered into possession of it, and continued in possession until September 24th, 1864, when he conveyed it to the plaintiff. July 7th, 1856, Vallejo conveyed the tract claimed by the defendant to one Nancy Hinckston. Although this deed antedated the one to Munday, it called for the eastern boundary of the Munday tract as a boundary of the land conveyed by it. On the 4th of October, 1856. Nancy Hinckston conveyed to the defendant the tract acquired by her from Vallejo. The defendant thereupon took possession of it, and has ever since remained in possession.
It having been proposed to build a division fence between the tracts, Munday and the defendant, in February or March, 1859, went upon the ground for the purpose of locating the dividing line with a view to building the fence. Munday pointed out a line to the defendant as the correct line. Defendant thereupon built the part of the fence he was required to build, on the line so pointed out—Munday building the other portion.
The line thus practically located has been recognized and acquiesced in ever since as the true dividing line between the two, tracts, by the defendant and by Munday, while he owned the Munday tract, and afterwards by the plaintiff until the year 1877—a period of about eighteen years. Under such circumstances, it makes no difference that the parties, in making the location, acted under a mistake as to the true line. *117Acquiescence for so long a time in the line as located is conclusive evidence of its correctness. (Columbet v. Pacheco, 48 Cal. 395; Sneed v. Osborn, 25 id. 626; Baldwin v. Brown, 16 N. Y. 359; Reed v. Farr, 35 id. 113.)
Judgment and order affirmed.
McKinstby, J., and McKee, J., concurred.